DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 2, 4, 5, and 7 (an in vitro method of pooled screening for determining phenotypes based on expression of gene variants) in the reply filed on February 25, 2022 is acknowledged.  The traversal is on the ground(s) that “[T]he Examiner alleges that the Groups are distinct and independent inventions because they are directed to different inventions which have different properties. Applicant respectfully submits that there is not a search burden because the claims all relate to pooled screens with a single cell RNA-seq readout. Moreover, regarding Groups I and II, a search for single cells screened from a population of in vitro cells would yield results for single cells in a population of in vivo cells. However, in the interest of compact prosecution, Applicant hereby elects Group I with traverse (Claims 1, 2, 4, 5, and 7) for further prosecution on the merits”. 
The above arguments have been fully considered and have not been found persuasive toward the withdrawal of the restriction requirement nor persuasive toward the relaxation of same such that Groups I and II will be examined together. First, there is a search burden for the examiner to search Groups I and II together because the search such as the population of cells is in vitro in claim 1 of Group I is not required for Group II while the search such as the population of cells is in vitro in Group II is not required for Group I. It is known in the art that introducing a barcoded library to a population of cells in in vitro is a routine practice for the skilled artisan while introducing a barcoded library to a population of cells in in vivo is unpredictable. The claims in Group II read on gene transfer via various administration routes in vivo. The administration route includes subcutaneous, intravenous, intramuscular, intrathecal, oral intraperitoneal, topical, dermal, transdermal, inhalation, and intranasal administration etc. The expression vector can be a plasmid, a retrovirus vector, an adenovirus vector, an AAV vector or other type of vector. Since the state of the prior art of gene transfer in in vivo has not been well developed and is highly unpredictable before the effective filing date of the claimed invention, a search for introducing a barcoded library to a population of cells in in vitro and a search for introducing a barcoded library to a population of cells in in vivo are different and applicant’s argument “a search for single cells screened from a population of in vitro cells would yield results for single cells in a population of in vivo cells” is incorrect. Therefore, the requirement is still deemed proper and is made FINAL. Claims 1, 2, 4, 5, and 7 will be examined. 

Drawings
Some words in Figures 8, 17C, 19A, 19B, 20-22, 25B to 25D, 26A, 26B, 27, 28, 29A to 29D, and 30 cannot be recognized. Applicant is required to submit new Figures 8, 17C, 19A, 19B, 20-22, 25B to 25D, 26A, 26B, 27, 28, 29A to 29D, and 30 in response to this office action. 
No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Specification
The disclosure is objected to because of the following informalities: (1) PCT/US96 /10287 has been published, applicant is required to update this information in paragraph [0093] of the specification; (2) PCT/US2009/64001 has been published, applicant is required to update this information in paragraph [0107] of the specification; and (3) PCT/US2015/049178 and PCT/US2016/027734 have been published, applicant is required to update this information in paragraph [0150] of the specification.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informality: “each encoding” should be “each of the barcoded vectors encoding”. 
Claim 7 is objected to because of the following informality: “the embedding” should be “the embedding step”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for introducing a barcoded library to a population of cells, does not reasonably provide enablement for determining phenotypes based on expression of gene variants using the methods recited in claims 1, 2, 4, 5, and 7.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The Nature of the invention
The claims are drawn to a method of pooled screening for determining phenotypes based on expression of gene variants. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 1, 2, 4, 5, and 7 encompass a method of pooled screening for determining phenotypes based on expression of gene variants, comprising: a) introducing a barcoded library to a population of cells, wherein the barcoded library comprises barcoded vectors each encoding a gene variant and a barcode sequence unique to each gene variant; and b) performing single-cell RNA sequencing on the population of cells, whereby a gene expression phenotype can be determined for each of the gene variants.
Working Examples
The specification provides 7 working examples: (1) Nuclei Multiplexing with Barcoded Antibodies for Single-Nucleus Genomics; (2) Perturb-Seq and Optical Screens; (3) Decomposing Doublets; (4) In Vivo Perturb-Seq; (5) Multiplex Screening of Perturbations in Different Cell Types; (6) Massively Parallel Variant Phenotyping with Perturb-Seq: Sc-eVIP; and (7) Massively Parallel Small Molecule Phenotyping with Perturb-Seq: PerturbChem-Seq (see pages 34-47 of US 2020/0283843 A1, which is US publication of this instant case). However, the specification provide no working example for determining phenotypes based on expression of gene variants using the methods recited in claims 1, 2, 4, 5, and 7.

The Amount of Direction or Guidance Provided and The State of The Prior Art
The specification provides 7 working examples: (1) Nuclei Multiplexing with Barcoded Antibodies for Single-Nucleus Genomics; (2) Perturb-Seq and Optical Screens; (3) Decomposing Doublets; (4) In Vivo Perturb-Seq; (5) Multiplex Screening of Perturbations in Different Cell Types; (6) Massively Parallel Variant Phenotyping with Perturb-Seq: Sc-eVIP; and (7) Massively Parallel Small Molecule Phenotyping with Perturb-Seq: PerturbChem-Seq (see pages 34-47 of US 2020/0283843 A1, which is US publication of this instant case). However, the specification does not provide a guidance to show whether phenotypes based on expression of gene variants can be determined using the methods recited in claims 1, 2, 4, 5, and 7. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to determine phenotypes based on expression of gene variants using the methods recited in claims 1, 2, 4, 5, and 7.
Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether phenotypes based on expression of gene variants can be determined using the methods recited in claims 1, 2, 4, 5, and 7.
Although the specification teaches that “[G]uide RNA molecules (gRNA) are introduced into bone marrow-derived dendritic cells (BMIDCs). The guide RNA molecules may be introduced by transduction with lentiviruses expressing the guide RNA molecules at MOI of 1. After transduction, the cells are encapsulated in droplets with beads coated with oligos containing unique molecular identifiers and cellular barcodes. The identity of the gRNA is also recorded in each cell”, “[T]he gRNAs are labeled with optically detectable labels, e.g., fluorescent labels. The cells are screened and selected based on the optically detectable labels. In some cases, only a subset of cells can be selected for further testing, e.g., sequencing. In some cases, a smaller Perturb-seq and a larger optical pooled screen are performed. By joint embedding, the expression phenotype for perturbations only in the optical screen are predicted”, . “[T]he emulsion is broken and pooled single-cell transcriptomes are sequenced via. General workflow of the method is shown in FIG. 10” and “[A] second expression screen is then performed to validate some or all of the screen results” and the sequencing can be single-cell RNA sequencing (see paragraphs [0436] to [0439] and [0351] of US 2020/0283843 A1, which is US publication of this instant case) and it is known that single-cell RNA sequencing (scRNA-seq) technologies allow the dissection of gene expression at single-cell resolution (see abstract from Chen et al., Frontiers in Genetics, 10, 317, 2019), since nowhere in the specification shows a correlation between a gene expression phenotype and the gene variants, and determining a gene expression phenotype based on single-cell sequencing RNAs transcribed from the gene variants, it is unpredictable how a gene expression phenotype can be determined for each of the gene variants using the methods recited in claims 1, 2, 4, 5, and 7. Furthermore, it is known that silent mutations are mutations in DNA that do not have an observable effect on the organism's phenotype (see the definition of “Silent mutations” from Wikipedia). Since claim 1 does not require that gene variants are not gene variants with silent mutations, if the gene variants are gene variants with silent mutations, it is unpredictable how a gene expression phenotype can be determined for each of the gene variants using the methods recited in claims 1, 2, 4, 5, and 7.
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether phenotypes based on expression of gene variants can be determined using the methods recited in claims 1, 2, 4, 5, and 7.
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as vague and indefinite in view of step b). Although it is known that 
“[P]henotype refers to an individual’s observable traits, such as height, eye color and blood type. A person’s phenotype is determined by both their genomic makeup (genotype) and environmental factors” (see the definition of “Phenotype”) and “[A] genotype is a scoring of the type of variant present at a given location (i.e., a locus) in the genome. It can be represented by symbols. For example, BB, Bb, bb could be used to represent a given variant in a gene. Genotypes can also be represented by the actual DNA sequence at a specific location, such as CC, CT, TT. DNA sequencing and other methods can be used to determine the genotypes at millions of locations in a genome in a single experiment. Some genotypes contribute to an individual’s observable traits, called the phenotype” (see the definition of “Genotype”), since there is no definition for the term “gene expression phenotype” in the specification, and gene variants are related to genotypes, one skilled in the art would not understand the metes and bounds of the term. Please clarify. 
Claim 5 is rejected as vague and indefinite. Although an available art indicated that “[T]he phenotypic space encompasses the assemblage of trait combinations yielding well-suited integrated phenotypes” (see abstract from Gomaa et al., Ecology and Evolution, 11, 15708-15719, 2021), since there is no definition for the term “phenotypic space” in the specification and available arts, one skilled in the art would not understand the metes and bounds of the term. Please clarify. 
Claim 7 is rejected as vague and indefinite. Since claim 1 only has a population of cells and does not have mutant and wildtype cells, one skilled in the art would not understand the relationship between a population of cells in claim 1 and mutant and wildtype cells in claim 7. Please clarify. 

Conclusion
13.	Note that, since the metes and bounds of the term “gene expression phenotype” in claim 1 is unclear, applicant is required to amend claim 1 such that the examiner can perform a prior art search. 
14.	No claim is allowed. 
15.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        June 2, 2022